Citation Nr: 9916307	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-46 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for chondromalacia patella 
of the left knee, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1971 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating determination by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO) 
which granted service connection for chondromalacia patella 
of the left knee and assigned an initial 10 percent rating, 
effective April 3, 1996.  

This matter was remanded by the Board in October 1997 for 
additional development of the evidence.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected his appeal as to the issue.  Therefore, the 
propriety of the rating from its effective date, through the 
point in time when a final resolution of the issue has been 
reached, is currently before the Board.  Grantham v. Brown, 
114 F.3d 1156 (1997); Fenderson v. West, 12 Vet App 119 
(1999).  Although the RO had not evaluated the veteran's 
claims in light of Fenderson, the Board finds that there has 
been no due process violation because the veteran was aware 
of what evidence was required for a higher rating.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected chondromalacia patella of 
the left knee has been manifested, since the grant of service 
connection, by subjective complaints of pain and swelling 
increased with activity or prolonged standing or walking, 
frequent episodes of giving way, and flare-ups, with 
objective findings of valgus laxity and slight limitation of 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee have not been met at 
any point since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5256 - 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
treated on several occasions in service for left knee pain.  
X-ray examination of the left knee in April 1972 was normal; 
an arthrogram performed the following month showed a discoid 
variation of the medial meniscus.  The diagnosis was 
chondromalacia patellae.  At his May 1973 military separation 
medical examination, the veteran reported a history of a 
"trick" left knee, stating that it had previously been 
swollen and had "given way."  However, he indicated that 
his left knee was currently asymptomatic.  Physical 
examination of the lower extremities showed no abnormalities.  

In April 1996, the veteran's initial claim of service 
connection for a left knee disability was received at the RO.  
On his VA Form 21-526, Application for Compensation or 
Pension, he indicated that he had not been treated for his 
left knee disability since service.  

In connection with his claim, he was afforded a VA medical 
examination in May 1996.  He reported that he had injured his 
left knee in service and currently experienced a constant 
dull pain in the left knee.  He denied current treatment and 
stated that he was taking no medication.  He stated that his 
left knee symptoms increased with cold and damp weather and 
with strenuous physical activity.  He also indicated that his 
knee occasionally became swollen and frequently "gave way," 
although he denied any episodes of locking or weakness of the 
left leg.  The veteran also stated that he had worked as a 
manual laborer over the years, but had had difficulty keeping 
jobs due to many left knee injuries.  He explained that when 
he would take time off to recuperate from these left knee 
injuries, he would lose his job.  

Physical examination showed a normal gait with no obvious 
swelling, deformity, or muscle atrophy.  There was a mild 
patellofemoral pop of both knees with range of motion, which 
was from zero to 130 degrees, bilaterally.  Sensory 
examination was 5/5 throughout and muscle strength was +5/5 
on the right and +4/5 on the left.  Thigh circumference was 
48 centimeters on the right and 47 centimeters on the left.  
There was valgus laxity over the left knee and the veteran 
was able to laterally sublux the knee by pushing on it with 
his right hand.  X-ray examination of the left knee was 
normal with no significant bone or joint abnormality shown.  
The diagnosis was lateral collateral ligament tear, left 
knee.

Based on the foregoing, by June 1996 rating decision, the RO 
granted service connection for chondromalacia patella of the 
left knee.  An initial 10 percent rating was assigned 
effective April 3, 1996, pursuant to Diagnostic Code 5257.  

VA outpatient treatment records subsequently associated with 
the claims folder show that the veteran sought treatment in 
May 1996 for complaints of left knee instability and 
swelling.  Physical examination showed laxity of the left 
knee, but was otherwise within normal limits.  He was seen 
again in September 1996 and reported increased left knee 
symptoms with activity.  X-ray examination was normal.  
Subsequent treatment records dated to June 1998 are negative 
for complaints or abnormalities pertaining to the left knee.

The veteran again underwent VA medical examination in April 
1998.  He reported that his current left knee treatment 
involved oral medication and careful activity.  He stated 
that his present comfort level allowed operating a car for 
two hours or walking for 30 minutes.  He claimed that his 
hobbies of basketball and hiking had been reduced because of 
left knee pain.  He reported that his left knee was 
chronically painful and collapsing plus some partial locking.  
The examiner also noted that the veteran reported some 
subjective symptoms of weakness in the left knee, although he 
denied easy fatigue.  The veteran estimated that his left 
knee pain flared three times monthly with activities.  He 
indicated that following these flare-ups, his left knee 
improved with rest in two to three hours.  

On objective examination, the veteran exhibited some limping 
on the left.  Range of motion of the knees was from zero to 
135 degrees, actively and passively, bilaterally.  The 
examiner noted that "this slight loss of flexion is probably 
normal for this individual."  Patellar pain and crepitation 
was moderate on the right and severe on the left.  Quadriceps 
were satisfactory and equal.  The left knee was tender at the 
medial and lateral joint lines, but the ligaments were 
normal.  X-ray examination of the left knee was also normal.  
The examiner diagnosed the veteran's left knee pain and 
collapsing as chronic synovitis plus symptomatic patellar 
chondromalacia.  He also estimated that the veteran's 
"symbolic" loss of left knee motion representing subjective 
symptoms was "a 20 percent decrease in the motions of the 
left knee."  He also noted that the veteran had complained 
of problems with flare-ups of pain in the left knee and that 
"a 25 percent decrease in the motions of the left knee would 
cover this."  Finally, the examiner indicated that the 
veteran had "become a poor candidate for standing work.  He 
needs to be in a work that is mostly sitting."  

In a June 1998 addendum, the examiner emphasized that he had 
found no evidence of abnormal ligament laxity or any abnormal 
subluxation or instability upon examination of the veteran in 
April 1998.  He indicated that although previous reports had 
shown some evidence of lateral collateral ligament laxity, in 
his opinion any prior problems had healed.  The examiner 
indicated that the symptoms exhibited by the veteran at the 
April 1998 VA medical examination were unrelated to ligament 
problems.  

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has evaluated the veteran's left knee disability as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, pertaining to other impairment of the 
knee.  Under those criteria, a 10 percent disability rating 
is warranted for slight impairment (i.e. recurrent 
subluxation or lateral instability) of the knee.  

A 20 percent rating contemplates a moderate degree of 
impairment and a maximum 30 percent rating is warranted for a 
severe degree of impairment to the knee.  

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Evaluations for limitation of 
extension of the knee are assigned as follows:  extension 
limited to 10 degrees is 10 percent; extension limited to 15 
degrees is 20 percent; extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1998).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (1998).  

When there is evidence of dislocation of the semilunar 
cartilage of the knee with frequent episodes of locking, pain 
and effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (1998).

Under 38 C.F.R. § 4.71a, Code 5259 (1998), symptomatic 
removal of semilunar cartilage warrants the assignment of a 
maximum 10 percent disability evaluation.

Finally, the Schedule provides a 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability.  38 C.F.R. § 4.71a, 
DC 5262.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998).

Recently, the General Counsel determined that a claimant with 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 (so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§  4.14).  
VAOPGCPREC 23-97.  If the veteran exhibits both recurrent 
subluxation/lateral instability, as well as arthritis and 
limitation of motion of the knee, then he is entitled to 
consideration of separate disability ratings under Diagnostic 
Codes 5003 and 5257.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted, and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).




Analysis

Initially, the Board finds that the veteran's claim for an 
evaluation in excess of 10 percent for his service-connected 
left knee disability is well-grounded within the meaning of 
38 U.S.C.A. 5107.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West.

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in October 1997 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran an 
additional VA examination.  

A review of the record indicates that the development 
requested by the Board in its October 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO contacted the veteran by November 1997 
letter and asked him to identify additional treatment records 
which were pertinent to his claims.  The veteran did not 
respond and the Board notes that at his most recent VA 
examination, he denied current medical treatment for his left 
knee other than oral medication and careful activity.  
Nonetheless, the RO contacted the VA Medical Center (MC) and 
requested additional treatment pertaining to the veteran 
through June 1998.  These records, which have been associated 
with the claims folder, are negative for complaints or 
abnormalities pertaining to the left knee.  


The record also shows that the RO scheduled (and the veteran 
attended) a VA medical examination in April 1998.  The report 
of the examination (including a June 1998 addendum) is 
thorough and responsive to all the Board's remand questions.  
The examination report indicates that the claims folder was 
available for the examiner's review and examination of the 
veteran.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Moreover, the examiner indicated that he reviewed the claims 
folder, including the Board's October 1997 remand 
instructions.

Additionally, the veteran has not identified any outstanding, 
relevant evidence which may support his claim.  In view of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

As noted, the veteran's service-connected chondromalacia 
patella of the left knee is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, pertaining to other impairment 
of the knee.  Under such criteria, a 10 percent rating is 
warranted for slight impairment (recurrent subluxation or 
lateral instability) of the knee.  A 20 percent rating 
contemplates moderate degree of impairment and a maximum, 30 
percent rating is warranted for severe impairment of the 
knee.  

Applying the above criteria to the facts in the instant case, 
the Board concludes that the criteria for an evaluation in 
excess of 10 percent have not been met at any time since the 
effective date of the initial rating.  

In this case, at his May 1996 VA medical examination, the 
veteran reported a constant dull ache in the left knee which 
increased with activity and cold, damp weather.  He also 
reported occasional swelling and frequent "giving way."  
Physical examination showed a normal gait with no obvious 
swelling, deformity, or muscle atrophy.  Range of motion was 
from zero to 130 degrees and there was some valgus laxity 
over the left knee and the veteran was able to laterally 
sublux the knee with pushing on it with his right hand.  X-
ray examination of the left knee was normal.  

VA outpatient treatment records dated in May and September 
1996 show similar findings.

Based on the foregoing evidence, the Board finds (as did the 
RO) that the disability picture of the veteran's left knee 
more nearly approximated the criteria for an initial 10 
percent rating under Diagnostic Code 5257.  However, the 
Board finds that an initial evaluation in excess of 10 
percent for knee was unwarranted.  While the evidence showed 
some laxity of the left knee, there was no indication that 
the condition was more than slight.  Thus, the criteria for a 
20 percent initial rating under Diagnostic Code 5257 have not 
been met.  Moreover, the Board finds no other evidence to 
suggest that a higher initial evaluation was warranted under 
an alternative diagnostic code.  

Specifically, to warrant an evaluation in excess of 10 
percent, there must be evidence of the following:  ankylosis 
of the knee at a favorable angle in full extension or in 
slight flexion between zero and 10 degrees, in flexion 
between 10 and 45 degrees, or extremely unfavorable in 
flexion at an angle of 45 degrees (Diagnostic Code 5256); a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (Diagnostic Code 
5258); limitation of flexion of the leg between 15 and 30 
degrees (Diagnostic Code 5260); or limitation of extension of 
the leg between 15 and 45 degrees (Diagnostic Code 5261).  

In the instant case, on VA medical examination in May 1996, 
the veteran had virtually full range of motion in both knees.  
Although it was slightly limited, from zero to 130 degrees, 
these findings do not warrant an increased rating under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 5261.  
Likewise, although it is noted that the veteran reported pain 
and episodes of giving way, there is no objective medical 
evidence of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.  Thus, an 
initial evaluation in excess of 10 percent was not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258.  

Having identified no condition in the medical evidence of 
record warranting an initial evaluation greater than 10 
percent, the veteran's left knee disability did not justify 
an initial evaluation in excess of 10 percent.

Likewise, the Board finds that an evaluation in excess of 10 
percent has not been warranted subsequently.  On VA 
examination in April 1998, the veteran's subjective symptoms 
included pain, giving way, flare-ups, and partial locking.  
However, there was no objective evidence of abnormal ligament 
laxity, subluxation, or instability; in fact, the examiner 
concluded that the veteran's left knee ligaments were normal 
and that any prior ligament abnormality had healed.  In light 
of this evidence, the Board finds that the disability picture 
of the veteran's left knee does not more nearly approximate 
the criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5257.  

Moreover, the Board finds no other evidence to suggest that a 
higher evaluation is warranted under an alternative 
Diagnostic Code.  Again, to warrant an evaluation in excess 
of 10 percent, there must be evidence of the following:  
ankylosis of the knee at a favorable angle in full extension 
or in slight flexion between zero and 10 degrees, in flexion 
between 10 and 45 degrees, or extremely unfavorable in 
flexion at an angle of 45 degrees (Diagnostic Code 5256); a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (Diagnostic Code 
5258); limitation of flexion of the leg between 15 and 30 
degrees (Diagnostic Code 5260); or limitation of extension of 
the leg between 15 and 45 degrees (Diagnostic Code 5261).  

In the instant case, on VA medical examination in April 1998, 
the veteran the veteran had only slightly limited motion in 
the left knee, from zero to 135 degrees.  These findings do 
not warrant an increased rating under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Diagnostic Codes 5260, 5261.  Likewise, although it is 
noted that the veteran reported pain and episodes of giving 
way, there is no objective medical evidence of a dislocated 
semilunar cartilage with frequent episodes of locking or 
ankylosis of either knee.  

Thus, an initial evaluation in excess of 10 percent was not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258.  Having identified no condition in the medical evidence 
of record warranting an evaluation greater than 10 percent, 
the veteran's left knee disability does not warrant an 
evaluation in excess of 10 percent.

In reaching this decision, the Board has also considered 
whether VAOPGCPREC 23-97 is for application.  In that 
opinion, VA General Counsel held that where the medical 
evidence shows the veteran has arthritis of the knee and 
where the diagnostic code applicable to his disability is not 
based on limitation of motion, a separate rating for 
limitation of motion may be assigned if there is additional 
disability due to limitation of motion.  In this case, 
however, there is no medical evidence whatsoever of arthritis 
of the knee.  X-ray examinations have been repeatedly normal 
since service, with no clinical evidence of arthritis.  Thus, 
the General Counsel opinion is not applicable in this case.  

Moreover, even if there was medical evidence of arthritis 
(and even if the veteran was service-connected for it), the 
Board notes that the General Counsel indicated in its opinion 
that "[w]hen a knee disorder is already rated under DC 5257, 
the veteran must also have limitation of motion under DC 5260 
or DC 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned."  Id. at 3.  In this case, as set forth 
above, medical findings are insufficient to warrant a 
compensable evaluation under Diagnostic Codes 5260 and 5261.  
As the veteran does not meet the criteria for a zero percent 
rating under either code, there would be no additional 
disability for which a separate rating may be assigned, even 
assuming arthritis was present.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  DeLuca, 8 Vet. App. 
at 206-07.  However, as 38 C.F.R. § 4.71a, Diagnostic Code 
5257 is not predicated on loss of range of motion, these 
provisions do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Even if they did apply, the medical evidence is 
insufficient to warrant an evaluation in excess of 10 
percent.  

As noted above, on VA examination in May 1996, the veteran 
walked with a normal gait and there was no evidence of loss 
of strength or disuse (thigh circumference was 48 centimeters 
on the right and 47 centimeters on the left).  

More recently, while the veteran has reported that he is 
unable to stand, or exert any prolonged pressure on his left 
knee, and can only walk for 30 minutes, VA outpatient 
treatment records since September 1996 are entirely negative 
for any complaints or abnormalities pertaining to the left 
knee.  Apparently, the veteran's left knee disability has not 
been severe enough to prompt him to seek professional medical 
treatment since September 1996.  At his April 1998 VA medical 
examination, he confirmed that his only left knee treatment 
involved oral medication and careful activity.  

Nonetheless, at the April 1998 VA medical examination, the 
veteran reported that he was only able to operate a car for 
two hours or walk for 30 minutes before experiencing pain and 
that he had had to curtail his hobbies of basketball and 
hiking because of left knee pain.  The examiner also noted 
that the veteran had reported subjective symptoms of weakness 
in the left knee, although again there was no objective 
evidence of weakness or disuse and the veteran denied easy 
fatigue.  However, he claimed that his left knee pain flared 
three times monthly with activities and that such flare-ups 
lasted two to three hours.  

While the examiner indicated that the veteran's range of left 
knee motion was normal (as were the knee ligaments and X-ray 
findings), he nonetheless estimated that the veteran's 
subjective symptoms warranted a "symbolic" loss of left 
knee motion, namely, "a 20 percent decrease in the motions 
of the left knee."  He also noted that the veteran had 
complained of flare-ups and that "a 25 percent decrease in 
the motions of the left knee would cover this."  Even with 
this additional "symbolic" loss of motion, an evaluation in 
excess of 10 percent would not be warranted.  Under the 
circumstances, the Board believes that any functional loss of 
the left knee is adequately reflected in the current 10 
percent rating.

In addition, the Board has considered the provisions 
concerning painful motion under 38 C.F.R. § 4.59.  However, 
as noted, the record is absent any evidence of arthritis.  
Moreover, the Board notes that neither the VA examination in 
May 1996 or the VA examination in April 1998 showed any 
objective evidence of pain.  Specifically, the clinical 
evidence does not objectively demonstrate, such as by means 
of notations reflecting facial expression or wincing, the 
presence of pain on motion, although crepitation has not been 
noted.  Therefore, the Board finds insufficient evidentiary 
basis to assign a higher rating under the provisions of 38 
C.F.R. § 4.59.

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The findings in this case, however, do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  While the veteran has claimed that he had trouble 
keeping a manual labor job because of his left knee 
disability, and the VA examiner concluded in April 1998 that 
the veteran was a "a poor candidate for standing work," the 
evidence shows that he is not restricted from other forms of 
more sedentary work.  Moreover, the record does not reflect 
any periods of hospitalization for this disability.  In fact, 
the veteran indicated that he has received medical treatment 
only twice for his left knee since separation from active 
service.  Under such circumstances, the Board finds that the 
impairment resulting from the veteran's left knee 
chondromalacia patella is adequately compensated by the 10 
percent rating, and the provisions of 38 C.F.R. § 3.321 are 
not for application.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent  for chondromalacia 
patella of the left knee.


ORDER

An original disability rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

